PETITION FOR WRIT OF MANDAMUS
{¶ 1} Willie Lee Jester, the relator, has filed a complaint for a writ of mandamus which requires Judge Kathleen A. Sutula, to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying action of Statev. Jester, Cuyahoga County Court of Common Pleas Case No. CR-184772. Judge Sutula has filed a motion for summary judgment which we grant for the following reasons.
 {¶ 2} Attached to Judge Sutula's motion for summary judgment is a copy of a judgment entry, as journalized on August 22, 2002, which demonstrates that Jester's petition for post-conviction relief was voluntarily dismissed. Accordingly, Jester's request for findings of fact and conclusions of law is moot. State ex rel. Snider v. Stapelton
(1992), 65 Ohio St.3d 40, 600 N.E.2d 240; State ex rel. Richard v. Wells
(1992), 64 Ohio St.3d 76, 591 N.E.2d 1240.
 {¶ 3} Accordingly, we grant Judge Sutula's motion for summary judgment. Costs to Jester. It is further ordered that the Clerk of the Eighth District Court of Appeals, pursuant to Civ.R. 58(B), shall serve upon all parties notice of this judgment and date of entry.
Writ denied.
MICHAEL J. CORRIGAN, J., and PATRICIA A. BLACKMON, J., CONCUR.